10

11

12

14

15

16

17

18

19

20

21

22

23

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

UNITED STATES OF AMERICA, Case No.: 2:13-cr-00341-APG-PAL

Plaintiff Order Denying Motion for Relief for Time

Credit
V.
[ECF No. 65]

JESUS GAMBOA,

Defendant

 

 

 

 

Defendant Jesus Gamboa submitted a letter that I will treat as a motion requesting that I
order the Bureau of Prisons (BoP) to credit him with time he spent in custody prior to sentencing.
ECF No. 65. Because Gamboa is challenging the duration of his confinement, I must construe it
“as a petition for habeas corpus under 28 U.S.C. § 2241.” Tucker v. Carlson, 925 F.2d 330, 332
(9th Cir. 1991). As such, Gamboa must seek his relief in the Eastern District of Pennsylvania
because a § 2241 petition must be brought in the district in which the prisoner is in custody.
Rumsfeld v Padilla, 542 U.S. 426, 442 (2004). And, Gamboa may not file a 28 U.S.C. § 2241
petition until he exhausts his administrative remedies. Tucker, 925 F.2d at 332 (“Generally, a
federal prisoner is required to exhaust his federal administrative remedies before filing a habeas
petition.”). It does not appear that Gamboa has exhausted his BoP administrative remedies
regarding the calculation of his sentence, so his motion is defective for that reason as well.

I THEREFORE ORDER that Gamboa’s motion for relief for time credit (ECF No. 65) is
denied without prejudice.

DATED this 26th day of August, 2019.
y e a

 

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 
